240 S.W.3d 735 (2007)
James V. PARROTT, Appellant,
v.
CITY OF PERRY and
Missouri Rural Services Workers' Compensation Insurance Trust, Treasurer of the State of Missouri as Custodian of Second Injury Fund, Respondents.
No. ED 89428.
Missouri Court of Appeals, Eastern District, Division Three.
November 13, 2007.
Application for Transfer Denied December 18, 2007.
Vicki A. Dempsey, Hannibal, MO, for appellant.
Paul D. Huck, Clayton, MO, for respondents.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Application for Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
James V. Parrott ("Claimant") appeals the decision of the Labor and Industrial *736 Relations Commission ("Commission") denying him benefits after he was injured while employed as a volunteer firefighter for the City of Perry.[1] We find that the Commission did not err in finding that Claimant was not in the course of his employment when he was injured.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The Commission's decision is affirmed under Rule 84.16(b).
NOTES
[1]  Claimant makes no claims against the Second Injury Fund in this appeal. The Second Injury Fund did not file a respondent's brief.